Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 1 of 23 PageID #: 1377



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  DEONTE SPICER,

              Petitioner,

  v.
                                               Civil Action No. 1:18CV180
                                              Criminal Action No. 1:15CR46
                                                 (Judge Keeley)

  UNITED STATES OF AMERICA,

              Respondent.

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
        Pending is the motion filed by the petitioner, Deonte Spicer

  (“Spicer”), to vacate, set aside, or correct his sentence pursuant

  to 28 U.S.C. § 2255 (Dkt. No. 225), 1      the Report and Recommendation

  (“R&R”) of the Honorable Michael J. Aloi, United States Magistrate

  Judge, recommending that the Court deny Spicer’s § 2255 petition

  as untimely (Dkt. No. 228), and Spicer’s objections to the R&R

  (Dkt. No. 232). Also pending are various motions filed by Spicer

  in Criminal Action No. 1:15CR46.

        For the reasons that follow, the Court ADOPTS the R&R (Dkt.

  No. 228), OVERRULES Spicer’s objections (Dkt. No. 232), DENIES

  Spicer’s § 2255 petition (Dkt. No. 225), and DISMISSES Civil Action

  No. 1:18CV180 WITH PREJUDICE. It also DENIES AS MOOT Spicer’s

  motions to extend time to file a § 2255 petition (Dkt. No. 221),


  1 Unless otherwise noted, all docket numbers refer to Criminal
  Action No. 1:15CR46.
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 2 of 23 PageID #: 1378
  SPICER V. USA                                                  1:18CV180/1:15CR46

                 MEMORANDUM OPINION AND ORDER DENYING
             § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
  DENIES his motion to equitably toll the statute of limitations

  (Dkt. No. 223), DENIES his motion to reduce his sentence (Dkt. No.

  234), DENIES his motion to clarify his term of imprisonment (Dkt.

  No. 235), and DENIES AS MOOT his motion to expedite the Court’s

  ruling (Dkt. No. 246).

                                     I. BACKGROUND

         On October 7, 2015, a jury convicted Spicer of assault within

  a territorial/maritime jurisdiction with a dangerous weapon with

  intent to do bodily harm, in violation of 18 U.S.C. §§ 7(3) and

  113(a)(3) (Dkt. No. 151). On February 5, 2016, the Court sentenced

  Spicer to 70 months of incarceration (Dkt. No. 195). Following the

  affirmance of Spicer’s conviction by the United States Court of

  Appeals for the Fourth Circuit and the denial of his petition for

  a writ of certiorari by the Supreme Court of the United States,

  Spicer’s conviction became final on January 23, 2017 (Dkt. Nos.

  216, 220).

         On January 22, 2018, Spicer moved for an extension of time in

  which to file a § 2255 petition (Dkt. No. 221). Thereafter, on

  June   26,   2018,      he    moved   to    equitably     toll    the     statute   of

  limitations      for    any   §   2255     petition    (Dkt.   No.   223)    and,   on

  September 24, 2018, finally filed a § 2255 petition arguing that

  his    counsel    had    been     ineffective     by    failing      to   object    to

  prosecutorial misconduct (Dkt. No. 225).

                                              2
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 3 of 23 PageID #: 1379
  SPICER V. USA                                              1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
        In an R&R dated September 26, 2018, Magistrate Judge Aloi

  recommended that the Court deny Spicer’s petition as untimely (Dkt.

  No. 228). Spicer objected to this recommendation (Dkt. No. 232),

  and, on October 16, 2019, moved for a reduction of his sentence

  pursuant    to    18   U.S.C.    §   3582(c),    arguing   that,   but   for    a

  discrepancy between the Court’s pronouncement of his term of

  imprisonment during his sentencing hearing and its description of

  his term of imprisonment in its judgment and commitment Order

  (“J&C”), he would have received a shorter sentence (Dkt. No. 234).

  On   October     16,   2019,    Spicer   moved   to   clarify   his   term     of

  imprisonment on the same grounds (Dkt. No. 235). Finally, on

  January 25, 2021, he moved to expedite the Court’s rulings on his

  pending motions (Dkt. No. 246).

                            II. STANDARD OF REVIEW

        Although a court must liberally construe pro se pleadings,

  Estelle v. Gamble, 419 U.S. 97, 106 (1976); Loe v. Armistead, 582

  F.2d 1291, 1295 (4th Cir. 1978), a pro se petition is subject to

  dismissal, if the Court cannot reasonably read the pleadings to

  state a valid claim on which the petitioner could prevail. Barnett

  v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).




                                           3
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 4 of 23 PageID #: 1380
  SPICER V. USA                                           1:18CV180/1:15CR46

                    MEMORANDUM OPINION AND ORDER DENYING
                § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
                               III. DISCUSSION

     A.     Motion for Extension

          On January 22, 2018, Spicer moved for an extension of time

  within which to file a § 2255 petition, stating “I’m simply asking

  for a 30 day [extension] in order to find a lawyer. . .” (Dkt. No.

  221). But, until Spicer filed his § 2255 petition asserting the

  grounds for his petition, the Court lacked jurisdiction to consider

  his request.

          Although federal courts may equitably toll the § 2255 statute

  of limitations, see Holland v. Florida, 560 U.S. 631, 645, (2010),

  they may not pre-approve tolling based on hypothetical facts.

  Chafin v. Chafin, 568 U.S. 165, 172 (2013). The Fourth Circuit

  Court of Appeals has clearly held that courts lack jurisdiction to

  consider a motion for an extension of time to file a § 2255 petition

  when it does not raise potential grounds for relief. United States

  v. Harris, 304 F. App’x 223 (4th Cir. 2008) (per curiam); United

  States v. White, 257 F. App’x 608 (4th Cir. 2007) (per curiam).

  Other circuit courts have similarly concluded that courts lack

  jurisdiction to consider the timeliness of a § 2255 petition until

  a petition is actually filed, because no case or controversy yet




                                        4
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 5 of 23 PageID #: 1381
  SPICER V. USA                                                     1:18CV180/1:15CR46

                 MEMORANDUM OPINION AND ORDER DENYING
             § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
  exists for a court to adjudicate. See United States v. Asakevich,

  810 F.3d 418, 420 (6th Cir. 2016). 1

            Here, eight months before he filed his § 2255 petition, Spicer

  moved for an extension of time but failed to raise any potential

  grounds       for   relief    (Dkt.    No.       221).   The   Court     thus   lacked

  jurisdiction to consider his request. Now, noting that Spicer has

  filed his § 2255 petition, the Court DENIES AS MOOT his motion for

  an extension of time in which to file (Dkt. No. 221), and turns

  next to address the timeliness of his petition.

       B.     Motion for Equitable Tolling and § 2255 Petition

            On June 26, 2018, Spicer moved to equitably toll the statute

  of    limitations     for    his   §   2255      petition   due    to   extraordinary

  circumstances (Dkt. No. 223). He contended that, while housed in

  the Special Management Unit (“SMU”) at USP Lewisburg, BOP staff

  denied him access to transcripts from his trial and court hearings,

  thereby preventing him from timely preparing his § 2255 petition.

  Id.

            On September 24, 2018, Spicer filed his § 2255 petition,

  claiming he had received constitutionally ineffective assistance


  1 See also United States v. Leon, 203 F.3d 162 (2nd Cir. 2000);
  United States v. McFarland, 125 Fed. App’x 573, 574 (5th Cir. 2005)
  (per curiam); Swichkow v. United States, 565 Fed. App’x 840 (11th
  Cir. 2014) (per curiam); United States v. Glover, 2006 WL 3798926,
  at *1 (D.C. Cir. June 27, 2006) (per curiam); but see United States
  v. Thomas, 713 F.3d 165, 169 (3d Cir. 2013).
                                               5
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 6 of 23 PageID #: 1382
  SPICER V. USA                                           1:18CV180/1:15CR46

                 MEMORANDUM OPINION AND ORDER DENYING
             § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
  of counsel because his attorney failed to object to prosecutorial

  misconduct (Dkt. No. 225). Spicer alleges that, prior to his trial,

  BOP staff had opened his legal mail and provided its contents to

  the prosecutor. Id. at 2. Claiming that his attorney was aware of

  this misconduct, Spicer complains counsel failed to object to the

  conduct of the BOP and prosecutor. Id. Spicer previously raised

  this same allegation during his underlying criminal case.

        Upon referral, Magistrate Judge Aloi recommended that the

  Court deny Spicer’s § 2255 petition as untimely because (1) he did

  not bring his claim within one year after his conviction became

  final, and (2) his claim could not be salvaged by equitable tolling

  (Dkt. No. 228). Spicer objected to Magistrate Judge Aloi’s finding

  that equitable tolling did not apply to his claim (Dkt. No. 232).

        Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court must review

  de novo the portion of Magistrate Judge Aloi’s recommendation to

  which Spicer timely objected, but it will uphold those portions of

  the R&R to which no objection was made unless they are “clearly

  erroneous.” See Diamond v. Colonial Life & Accident Ins. Co., 416

  F.3d 310, 315 (4th Cir. 2005).

        1.    Timeliness

        Title 28 U.S.C. § 2255(a) permits federal prisoners, who are

  in custody, to assert the right to be released if “the sentence

  was imposed in violation of the Constitution or laws of the United

                                        6
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 7 of 23 PageID #: 1383
  SPICER V. USA                                           1:18CV180/1:15CR46

                 MEMORANDUM OPINION AND ORDER DENYING
             § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
  States,” if “the court was without jurisdiction to impose such

  sentence,” or if “the sentence was in excess of the maximum

  authorized by law, or is otherwise subject to collateral attack.”

  A petitioner bears the burden of proving any of these grounds by

  a preponderance of the evidence. See Miller v. United States, 261

  F.2d 546, 547 (4th Cir. 1958).

        The Anti-Terrorism and Effective Death Penalty Act of 1996

  (“AEDPA”) established a one-year limitation period within which a

  petitioner may file a § 2255 petition. 28 U.S.C. § 2255. The one-

  year limitation period runs from the latest of the following:

        (1) the date on which the judgment of conviction becomes
         final;

        (2) the date on which the impediment to making a motion
        created by the governmental action in violation of the
        Constitution or laws of the United States is removed, if
        the movant was prevented from making a motion by such
        governmental action;

        (3) the date on which the right was initially recognized
         by the Supreme Court, if that right has been newly
         recognized by the Supreme Court and made retroactively
         applicable to cases on collateral review; or

        (4)the date on which the facts supporting the claim or
        claims presented could have been discovered through the
        exercise of due diligence.

        28 U.S.C. § 2255(f)(1)-(4).

        Here, Spicer’s § 2255 petition is untimely under § 2255(f)(1).

  His conviction became final on January 23, 2017, when the Supreme

  Court of the United States denied his petition for a writ of

                                        7
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 8 of 23 PageID #: 1384
  SPICER V. USA                                               1:18CV180/1:15CR46

                 MEMORANDUM OPINION AND ORDER DENYING
             § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
  certiorari. See Clay v. United States, 537 U.S. 522                       (2003).

  Accordingly,      the    statute   of   limitations       for   his   ineffective

  assistance of counsel claim expired on January 23, 2018, eight

  months before he filed his § 2255 petition on September 24, 2018.

  Spicer does not deny the untimeliness of his petition, but rather

  contends he is entitled to equitable tolling of the limitations

  period.

         2.   Equitable Tolling

         The AEDPA statute of limitations is subject to equitable

  modifications such as tolling. United States v. Prescott, 221 F.3d

  686, 687-88 (4th Cir. 2000).            However, equitable tolling is only

  available “in those rare instances” where, due to circumstances

  outside     of     the   petitioner’s        own   conduct,     “it     would    be

  unconscionable      to   enforce   the       limitation    period     against    the

  [petitioner] and gross injustice would result.” United States v.

  Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse v. Lee, 339

  F.3d 238, 246 (4th Cir. 2000) (en banc)). Thus, to be entitled to

  equitable tolling, an otherwise time-barred petitioner must show

  “(1)   extraordinary      circumstances,        (2)   beyond    his    control   or

  external to his own conduct, (3) that prevented him from filing on

  time.” Id.       Equitable tolling is generally reserved for instances

  where the wrongful conduct of the opposing party prevented the

  petitioner from filing a petition, or extraordinary circumstances

                                           8
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 9 of 23 PageID #: 1385
  SPICER V. USA                                           1:18CV180/1:15CR46

                MEMORANDUM OPINION AND ORDER DENYING
            § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
  beyond the petitioner’s control that made timely filing of a

  petition impossible. United States v. Anderson, 2012 WL 1594156,

  at *2 (D.S.C. May 7, 2012) (quoting Harris v. Hutchinson, 209 F.3d

  325, 330 (4th Cir. 2000)).

         BOP staff’s intentional confiscation of, or the total denial

  of an inmate’s access to, all legal papers may constitute an

  extraordinary circumstance warranting the tolling of the AEDPA’s

  limitations period. See United States v. Gabaldon, 522 F.3d 1121,

  1125 (10th Cir. 2008) (holing that an inmate placed in disciplinary

  segregation and denied all access to his legal papers was entitled

  to equitable tolling); Espinoza-Matthews v. California, 432 F.3d

  1021, 1027-28 (9th Cir. 2005) (stating that an inmate placed in

  administrative segregation and denied all access to legal papers

  was entitled to equitable tolling); Robinson v. Johnson, 313 F.3d

  128,   141-43   (3d   Cir.   2002)   (concluding   that   the   intentional

  confiscation of an inmate’s only copy his legal papers, including

  his habeas petition, may warrant equitable tolling if diligence is

  evident); Valverde v. Stinson, 224 F.3d 129, 133 (2d Cir. 2000)

  (same). But see Allen v. Johnson, 602 F.Supp.2d 724, 729 (E.D. Va.

  2009) (finding that a brief separation of an inmate from his legal

  papers is a normal incident of prison life and does not warrant

  equitable tolling).




                                        9
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 10 of 23 PageID #: 1386
   SPICER V. USA                                             1:18CV180/1:15CR46

                   MEMORANDUM OPINION AND ORDER DENYING
               § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
         “A prisoner’s difficulty in obtaining transcripts is not an

   extraordinary    circumstance      which      justifies   equitable    tolling

   because ‘a prisoner is not entitled to transcripts for the purpose

   of preparing a § 2255 motion.’” Swiger v. United States, 2007 WL

   81888, at *2 (N.D.W. Va. Jan. 8, 2007) (quoting Little v. United

   States, 184 F.Supp.2d 489, 493 (E.D. Va. 2002)); United States v.

   Agubata, 1998 WL 404303, at *3 (D. Md. July, 9, 1998) (same). See

   also Hall v. Warden, Lebanon Correctional Inst., 662 F.3d 745,

   750-51    (6th    Cir.    2011)     (“Standing      alone,     however,    the

   unavailability of or delay in receiving transcripts is not enough

   to entitle a habeas petitioner to equitable tolling.”); Donovan v.

   Maine, 276 F.3d 87, 93 (1st Cir. 2002) (holding that the court’s

   delay in furnishing the petitioner with a trial transcript did not

   justify equitable tolling); Jihad v. Hvass, 267 F.3d 803, 806 (8th

   Cir. 2001) (concluding that the inability to access transcripts

   does not preclude an inmate from initiating habeas proceedings and

   does not warrant equitable tolling).

         Spicer contends that extraordinary circumstances justifying

   equitable tolling exist here because BOP staff at USP Lewisburg

   deprived him of access to his “legal documents from storage,” which

   prevented him from timely preparing a § 2255 petition (Dkt. No.

   223). While confined in the SMU, Spicer requested access to these

   documents,    stating    “I’m     only    asking   for    my   court   hearing

                                            10
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 11 of 23 PageID #: 1387
   SPICER V. USA                                           1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   transcripts, and trial transcripts” (Dkt. No. 223-1). BOP staff

   denied his request, noting “Do [sic] to security reasons you aren’t

   allowed to have legal documents from storage in your possession in

   special management unit at this time.” Id.

         Equitable tolling may be warranted had BOP staff denied Spicer

   access to all of his legal documents, but a search of the record

   suggests that this is not the case. While it is unclear what other

   legal documents may have been kept in storage during his SMU

   confinement, Spicer only requested access to his hearing and trial

   transcripts. Despite his SMU confinement, Spicer managed to file

   his motion for extension of time on January 22, 2018, leading to

   the inference that BOP staff had not deprived Spicer of access to

   all legal documents or interfered with his ability to draft or

   file such documents while in the SMU. Moreover, the fact that BOP

   staff denied Spicer’s request for access to transcripts kept in

   storage   does   not,   alone,   justify    equitable    tolling   because,

   ordinarily, Spicer would not be entitled to these transcripts for

   the purposes of preparing a § 2255 petition. Swiger, 2007 WL 81888,

   at *2.

         Of even greater significance, equitable tolling does not

   provide an excuse for Spicer’s untimely filing because he clearly

   had knowledge of all the information needed to file his ineffective

   assistance of counsel claim in 2015. See Lloyd v. Vannatta, 296

                                        11
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 12 of 23 PageID #: 1388
   SPICER V. USA                                          1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   F.3d 630, 633 (7th Cir. 2002) (citation omitted) (“For equitable

   tolling to excuse an untimely filing, a prisoner must demonstrate

   that he could not, despite the exercise of reasonable diligence,

   have discovered all the information needed in order to be able to

   file his claim on time.”). On June 16, 2015, Spicer’s counsel sent

   a letter warning him that the BOP was opening his mail and that he

   should refrain from putting any details about his case in writing

   (Dkt. No. 225-2). Spicer therefore knew all of the information he

   needed to file his § 2255 petition well before the limitations

   period expired. Neither his SMU confinement, nor the restrictions

   accompanying it, prevented him from preparing or filing his § 2255

   petition based on counsel’s failure to object to the BOP’s alleged

   violation of its legal mail policy. Equitable tolling of the

   applicable AEDPA limitations period therefore is not warranted.

         3. Lack of Merit
         Even assuming Spicer had timely filed his § 2255 petition,

   however, no constitutional violation occurred. To succeed on an

   ineffective assistance of counsel claim, a “petitioner must show,

   by a preponderance of the evidence, that (1) ‘counsel’s performance

   was deficient,’ and (2) ‘the deficient performance prejudiced the

   defense.’” Beyle v. United States, 269 F. Supp. 3d. 716, 726 (E.D.

   Va. 2017) (quoting Strickland v. Washington, 466 U.S. 668, 687

   (1984)). “The [p]etitioner must ‘satisfy both prongs, and a failure


                                        12
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 13 of 23 PageID #: 1389
   SPICER V. USA                                                            1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   of proof on either prong ends the matter.’” Beyle, 269 F. Supp.3d

   at 726 (quoting United States v. Roane, 378 F.3d 382, 404 (4th

   Cir. 2004)).

         To satisfy the first prong, the petitioner must show that

   counsel’s      conduct         “fell        below        an     objective      standard     of

   reasonableness        .    .     .    under       prevailing       professional      norms.”

   Strickland,     466       U.S.       at    687-88.       But    “[j]udicial     scrutiny    of

   counsel’s performance must be highly deferential” because “[i]t is

   all   too   tempting        for       a    defendant       to     second-guess    counsel’s

   assistance after conviction or adverse sentence, and it is all too

   easy for a court, examining counsel’s defense after it has proved

   unsuccessful, to conclude that a particular act or omission of

   counsel was unreasonable.” Id. at 689. “Because of the difficulties

   inherent in making the evaluation, a court must indulge a strong

   presumption that counsel’s conduct falls within the wide range of

   reasonable professional assistance.” Id.

         Spicer      alleges        that       his        attorney    rendered     ineffective

   assistance     of   counsel           by    failing       to    object    to   prosecutorial

   misconduct. His belief that BOP staff opened his legal mail and

   provided    the     contents          to    the    prosecutor       is    premised   on    his

   misunderstanding of a letter from his attorney, dated June 16,

   2015, which stated in pertinent part:




                                                     13
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 14 of 23 PageID #: 1390
   SPICER V. USA                                          1:18CV180/1:15CR46

                   MEMORANDUM OPINION AND ORDER DENYING
               § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
         You should be aware that the Bureau of Prisons is
         intercepting all of your mail, copying it, and sending
         it to the AUSA in charge of your case. I do no need to
         repeat this to you, but, do not put anything in writing
         that you do not wish the Government to review.

   (Dkt. No. 225-2).

         At a status conference held on September 28, 2015, Spicer

   informed the Court that, based upon his attorney’s letter, he

   believed BOP staff had opened both his personal and legal mail

   (Dkt. No. 203 at 65). The prosecutor countered that the BOP has a

   “very firm policy” of not opening legal mail. Id. at 66. Spicer’s

   attorney then clarified that his letter referred only to Spicer’s

   personal mail. The following discussion occurred:

         MR. ZIMAROWSKI: . . . Your Honor, just so the record is
         clear, I have no information that Mr. Spicer’s legal
         mail is being opened and read, however, he has been
         advised by me that his personal mail to his family in
         D.C. - -

         THE COURT: Is always opened and read.

         MR. ZIMAROWSKI: - - is opened and copied and provided to
         the prosecution and they’ve provided me with copies of
         it. I’ve advised him, of course, to be discreet in his
         communications, which he has not done.

         THE DEFENDANT: Your Honor, like I said, I have a letter
         that says that they hindered me of all my mail. I have
         it black and white, a letter from him.

         THE COURT: Mr. Spicer, here are the rules. The . . .
         [BOP] is not allowed to open your legal mail and in all
         the years that I’ve been sitting on this Bench, I don’t
         - - if I’ve had one erroneous circumstance where they
         opened legal mail that is labeled as such, that’s it. It
         just doesn’t happen and I’ve never had it happen at

                                        14
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 15 of 23 PageID #: 1391
   SPICER V. USA                                             1:18CV180/1:15CR46

                   MEMORANDUM OPINION AND ORDER DENYING
               § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
         Hazelton actually. What they do open, and they have a
         right to open, and you know they can open it because
         they’ve been doing it, is your personal mail, okay, both
         outgoing and incoming. That’s an issue that’s been
         litigated for a long time and there’s no violation of
         your rights . . . when they do that. Do you understand?
         You’re in their custody.

           THE DEFENDANT: Yes, ma’am, but - -

           THE COURT: That’s a different question. If you’ve got
           evidence that they have opened your legal mail and you
           want to file a habeas petition on that, go ahead and do
           it. If you’re going to bring it to me in this case you
           have to do it by more than a mere statement here in court
           I think they’re doing it. You have no evidence before me
           about that.

   (Dkt. No. 209 at 69-71).

           Now,   nearly   six   years   later,   Spicer    alleges   ineffective

   assistance of counsel premised solely on his continued insistence

   on his own interpretation of a letter his attorney explicitly

   clarified on the record. As Magistrate Judge Aloi stated, Spicer’s

   misinterpretation “has no support in the record” (Dkt. No. 228).

   That circumstance has not changed. Spicer has presented no evidence

   that the BOP tampered with his legal mail, or that by failing to

   object to unsubstantiated allegations of prosecutorial misconduct,

   his attorney’s performance fell below an objective standard of

   reasonableness.

         Therefore, because Spicer’s § 2255 petition is untimely and

   without merit, the Court ADOPTS the R&R in its entirety (Dkt. No.

   228),     OVERRULES     Spicer’s   objections    (Dkt.    No.   232),   DENIES

                                          15
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 16 of 23 PageID #: 1392
   SPICER V. USA                                            1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   Spicer’s § 2255 petition (Dkt. No. 225), and DENIES Spicer’s motion

   for equitable tolling (Dkt. No. 223).

      C.     Motion to Reduce Sentence

           On October 16, 2019, Spicer moved the Court to reduce his

   sentence to account for time he has served since April 28, 2015

   (Dkt. No. 234). According to Spicer, although the Court stated at

   his sentencing hearing that he shall serve a term of imprisonment

   of “70 months and as appropriate credit for time served since April

   28 of 2015,” the BOP has not credited this time towards his instant

   sentence because his J&C only states that he should receive “credit

   for time served as appropriate” (Dkt. No. 234).

           Pursuant to 18 U.S.C. § 3582(c), the Court may not modify a

   term of imprisonment except in limited circumstances. One such

   circumstance permits a court to reduce a term of imprisonment if,

   after considering the sentencing factors under 18 U.S.C. § 3553(a),

   it determines that “extraordinary and compelling reasons” exist

   for such a reduction. 18 U.S.C. § 3582(c)(1)(A).

           Neither   Spicer’s   belief   that   the   BOP    has   incorrectly

   calculated his jail-time credit, nor the Court’s description of

   his term of imprisonment in its J&C, constitutes an extraordinary

   and compelling reason justifying his release. And, if brought at

   all, pursuant to 28 U.S.C. § 2241, Spicer’s challenge to the BOP’s

   computation of his sentence should instead be brought in the

                                         16
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 17 of 23 PageID #: 1393
   SPICER V. USA                                             1:18CV180/1:15CR46

                    MEMORANDUM OPINION AND ORDER DENYING
                § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   district    where he is incarcerated, the Middle District                    of

   Pennsylvania. See United States v. Miller, 871 F.2d 488, 490 (4th

   Cir. 1989) (concluding that a petition’s claim for credit for time

   served is properly raised under § 2241); see also United States v.

   Little, 392 F.3d 671, 679 (4th Cir. 2004) (holding that the

   district court in which the defendant filed his § 2241 petition

   was not the proper venue because it was not the district of

   confinement).

         Notably,   as   the    Court     explained    to   Spicer   during    his

   sentencing hearing, it is up to the BOP, and only the BOP, to

   determine what, if any, credit for time served he should receive,

   and that any statement by the Court was merely a recommendation. 2

   See United States v. Wilson, 503 U.S. 329, 334 (1992) (holding

   that although a defendant shall receive credit toward his sentence

   for any time spent in official detention prior to the date the

   sentence    commences,      district    courts     are   not   authorized   to




   2     THE COURT: Okay. Now, Mr. Spicer, when I calculate your
         sentence, that's going to be my recommendation to the
         BOP but it decides what your actual time served is. Okay?
         So you need to understand that while I--while I can--
         all I can say is from April 28th, 2015 forward you should
         receive credit for time served. The Bureau will actually
         do that calculation.
         THE DEFENDANT: I understand, Your Honor.

   (Dkt. No. 213 at 20–21).


                                          17
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 18 of 23 PageID #: 1394
   SPICER V. USA                                          1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   determine the extent of jail-time credit at sentencing); United

   States v. Brown, 343 F. App’x 934, 936 (4th Cir. 2009) (“Only the

   Attorney General, acting through the Bureau of Prisons, may compute

   sentencing credit.”)

         At sentencing, the Court pointed out two facts that increased

   the difficulty of determining the amount of jail-time credit Spicer

   should receive. First, had he not committed the underlying offense

   on February 6, 2015, he would have been paroled, rather than

   released, on April 28, 2015 (Dkt. No. 213 at 20–25). Second, any

   time served since April 28, 2015, could, and might be, credited

   toward a different term of custody because the BOP also held Spicer

   in custody on April 28, 2015, on a detainer for a supervised

   release violation in the District of Columbia. 3 Id.




   3     THE COURT: Okay. So you went into custody-- following
         the conclusion of your 96 month sentence you remained in
         BOP custody but it appears that you were in custody on
         the detainer. So if the BOP says well that was time
         credited to that case in D.C. until the detainer was
         lifted then you wouldn't--or discharged, you wouldn't
         get credit in this case until the day that happened. I
         have no control over that. Obviously you can go through
         an administrative process in the BOP if that is what it
         turns out to be but that is not something that's within
         my jurisdiction. Do you understand that?

         THE DEFENDANT: Yes, Your Honor.

   (Dkt. No. 213 at 25).
                                        18
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 19 of 23 PageID #: 1395
   SPICER V. USA                                           1:18CV180/1:15CR46

                     MEMORANDUM OPINION AND ORDER DENYING
                 § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
           The Court’s recognition of the intricacies of how Spicer’s

   jail-time credit might be calculated, and its deference to the

   BOP’s authority to make the calculation in Spicer’s case, does not

   present an extraordinary and compelling reason to modify his term

   of imprisonment. The Court therefore DENIES his motion to reduce

   sentence (Dkt. No. 234).

      D.     Motion to Clarify Term of Imprisonment

           On July 22, 2020, the Court received a letter from Spicer

   titled “Motion to Clarify Term of Imprisonment Sentence” in which

   he again referenced what he perceives to be the difference between

   the Court’s pronouncement of his term of imprisonment at his

   sentencing hearing and its description of his term of imprisonment

   in his J&C. (Dkt. No. 235). According to Spicer, the Court’s

   omission of the phrase “since April 28 of 2015” in his J&C led the

   BOP to miscalculate his sentence and caused him to serve a longer

   sentence than intended. Id. He then requests that the Court fix

   this error. Id.

           As noted earlier, Spicer must bring such a challenge to the

   BOP’s     sentencing   calculation        in   the   Middle   District    of

   Pennsylvania pursuant to 28 U.S.C. § 2241. Nevertheless, to the

   extent that his letter may be construed as a motion to correct a

   clerical error in his J&C pursuant to Federal Rule of Criminal




                                        19
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 20 of 23 PageID #: 1396
   SPICER V. USA                                                 1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   Procedure 36, it is unavailing as such a request would not grant

   Spicer the relief he seeks.

         Rule 36 permits a court at any time to correct a clerical

   error in a judgment, order, or any other part of the record,

   “arising from oversight or omission.” Fed. R. Crim. P. 36. A

   clerical error is an error resulting “from a minor mistake or

   inadvertence.” Error, Black’s Law Dictionary (11th ed. 2019). A

   clerical error that may be corrected under Rule 36 “must not be

   one   of   judgment   or    even   of   misidentification,       but   merely   of

   recitation, of the sort that a clerk or amanuensis might commit,

   mechanical in nature.” United States v. Scott, 478 F. App’x 789,

   790 (4th Cir. 2012) (citing United States v. Burd, 86 F.3d 285,

   288 (2d Cir. 1996). “Such an error may not be a judicial or

   substantive error[,] but must be purely clerical.” United States

   v. Powell, 266 F. App’x 263, 266 (4th Cir. 2008).

         Despite Spicer’s argument otherwise, there is no clerical

   error in his J&C. Consistent with the Court’s pronouncement during

   his sentencing hearing, Spicer’s J&C states that he is to serve a

   term of imprisonment of 70 months and should receive credit for

   time served as appropriate. Although his J&C does not include an

   explicit date from which he might be eligible to receive such

   credit,    the   Court     noted   that    only   the   BOP    could   make   such

   determination. Its deference to the BOP’s authority does not

                                             20
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 21 of 23 PageID #: 1397
   SPICER V. USA                                           1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   constitute a clerical error. See United States v. Gardner, 601 F.

   App'x 717, 720–21 (10th Cir. 2015) (denying defendant’s request to

   amend his judgment order to reflect the exact dates for which the

   court    ordered   he   receive   credit   for   time   served   during   his

   sentencing hearing as outside the scope of Rule 36 because it is

   a substantive, not clerical, issue).

           And even if the Court could modify Spicer’s J&C to reflect

   that at his sentencing hearing it ordered a date certain for the

   amount of time that the BOP should credit toward his sentence,

   which it clearly did not do, such amendment would be futile. At

   bottom, Spicer requests that the Court calculate the amount of

   time served and direct the BOP to award him credit for that amount

   of time, as it has been explained, something the Court does not

   have the authority to do. Brown, 343 F. App’x 934, 936. Thus, the

   Court DENIES Spicer’s motion to clarify his term of imprisonment

   (Dkt. No. 235).

      E.     Motion to Expedite

           On January 25, 2021, Spicer moved the Court to expedite its

   ruling on his pending motions (Dkt. No. 246). Give the outcome

   here, the Court DENIES the motion AS MOOT.

                                  IV. CONCLUSION

           For the reasons discussed, the Court:




                                        21
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 22 of 23 PageID #: 1398
   SPICER V. USA                                          1:18CV180/1:15CR46

                    MEMORANDUM OPINION AND ORDER DENYING
                § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
         1.    DENIES AS MOOT Spicer’s motion for extension of time

               file a § 2255 petition (Dkt. No. 221);

         2.    DENIES Spicer’s motion for equitable tolling (Dkt. No.

               223);

         3.    ADOPTS the R&R (Dkt. No. 228);

         4.    OVERRULES Spicer’s objections to the R&R (Dkt. No. 232);

         5.    DENIES Spicer’s § 2255 petition (Dkt. No. 225);

         6.    DISMISSES Civil Action No. 1:18CV180 WITH PREJUDICE.

         7.    DENIES Spicer’s motion to reduce his sentence (Dkt. Nos.

               234);

         8.    DENIES Spicer’s motion to clarify term of imprisonment

               (Dkt. No. 235); and

         9.    DENIES AS MOOT Spicer’s motion to expedite (Dkt. No.

               246).

         It is so ORDERED.

         The Court DIRECTS the Clerk to enter a separate judgment Order

   in Civil Action No. 1:18CV180, to transmit copies of both Orders

   to counsel of record and the pro se petitioner, certified mail,

   return receipt requested, and to strike Civil Action No. 1:18CV180

   from the Court’s active docket.

                       V. NO CERTIFICATE OF APPEALABILITY

         Pursuant to Rule 11(a) of the Rules Governing Section 2254

   and Section 2255 Cases, the district court “must issue or deny a

                                        22
Case 1:15-cr-00046-IMK-MJA Document 247 Filed 08/31/21 Page 23 of 23 PageID #: 1399
   SPICER V. USA                                                1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
   certificate of appealability when it enters a final order adverse

   to   the   applicant”   in   such     cases.   If    the     court   denies   the

   certificate, “the parties may not appeal the denial but may seek

   a certificate from the court of appeals under Federal Rule of

   Appellate Procedure 22.” 28 U.S.C. § 2255(a).

         The Court finds it inappropriate to issue a certificate of

   appealability    in   this   matter    because      Spicer    has    not   made   a

   “substantial showing of the denial of a constitutional right.” See

   28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

   demonstrating that reasonable jurists would find any assessment of

   the constitutional claims by the district court is debatable or

   wrong and that any dispositive procedural ruling by the district

   court is likewise debatable. See Miller-El v. Cockrell, 537 U.S.

   322, 336-38 (2003). Upon review of the record, the Court concludes

   that Spicer has failed to make the requisite showing and DENIES a

   certificate of appealability.


   DATED: August 31, 2021

                                               /s/ Irene M. Keeley
                                               IRENE M. KEELEY
                                               UNITED STATES DISTRICT JUDGE




                                          23
